DISMISSED and Opinion Filed May 16, 2019




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01130-CR

                          JOHN MICHAEL MCFARLAND, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-00567-R

                             MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Nowell
                                   Opinion by Justice Bridges
          Before the Court is appellant’s May 2, 2019 motion for voluntary dismissal of the appeal.

Appellant and his appellate counsel signed the motion. See TEX. R. APP. P. 42.2(a).

       We grant the motion and dismiss the appeal.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)
181130F.U05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

 JOHN MICHAEL MCFARLAND,                         On Appeal from the 265th Judicial District
 Appellant                                       Court, Dallas County, Texas
                                                 Trial Court Cause No. F18-00567-R.
 No. 05-18-01130-CR       V.                     Opinion delivered by Justice Bridges.
                                                 Justices Brown and Nowell participating.
 THE STATE OF TEXAS, Appellee

      Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered May 16, 2019




                                           –2–